                                              Case 20-10777                Doc 5            Filed 01/21/20           Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1                   Jacob Alaister Patteron
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Tower Federal Credit
 2.1                                                                                                              $1,505.00              $16,000.00                     $0.00
         Union                                    Describe the property that secures the claim:
         Creditor's Name                          2008 Ford F450 90000 miles

         7901 Snady Springs
                                                  As of the date you file, the claim is: Check all that
         Road                                     apply.
         Laurel, MD 20707                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

     Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)
     community debt

                                 October
 Date debt was incurred          2012                      Last 4 digits of account number        2911




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                            Case 20-10777                   Doc 5            Filed 01/21/20             Page 2 of 2

 Debtor 1 Jacob Alaister Patteron                                                                           Case number (if known)
              First Name                 Middle Name                      Last Name


       Tower Federal Credit
 2.2                                                                                                               $19,300.00           $6,300.00        $13,000.00
       Union                                      Describe the property that secures the claim:
       Creditor's Name                            2009 BMW 750Li 78000 miles

       7901 Snady Springs
                                                  As of the date you file, the claim is: Check all that
       Road                                       apply.
       Laurel, MD 20707                                Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
    Debtor 2 only                                       car loan)

    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)
    community debt

                               February
 Date debt was incurred        2014                        Last 4 digits of account number         9212


       Toyota Financial
 2.3                                                                                                               $26,000.00           $8,000.00        $18,000.00
       Services                                   Describe the property that secures the claim:
       Creditor's Name                            2011 Lexus RX350 100000 miles

       P.O. Box 5855
                                                  As of the date you file, the claim is: Check all that
       Carol Stream, IL                           apply.
       60197-5855                                      Contingent
       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
    Debtor 2 only                                       car loan)

    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)
    community debt

                               December
 Date debt was incurred        2013                        Last 4 digits of account number         0001



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $46,805.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $46,805.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
